


THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS IT HAS BEEN REGISTERED UNDER THE ACT
AND SUCH LAWS OR (1) REGISTRATION UNDER APPLICABLE STATE SECURITIES LAWS IS NOT
REQUIRED AND (2) AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY IS
FURNISHED TO THE COMPANY TO THE EFFECT THAT REGISTRATION UNDER THE ACT IS NOT
REQUIRED.




ACCELPATH, INC.




PROMISSORY NOTE




$100,000.00

Gaithersburg, Maryland

 

October 1, 2012




For Value Received, AccelPath, Inc., a Delaware corporation (the “Promisor”)
hereby unconditionally promises to pay to the order of Dr. Khaldoon Aljerian, an
individual (the “Creditor”) in lawful money of the United States of America and
in immediately available funds, the principal sum of One Hundred Thousand
Dollars ($100,000.00) together with the additional amounts set forth:




Principal Repayment.  The outstanding principal amount hereunder shall be
subject to scheduled amortized repayments on the dates and in the amounts listed
below.




 

Repayment Date

 

Repayment Amount

 

 

 

May 1, 2014

 

$

23,000.00

;

 

 

June 1, 2014

 

$

23,000.00

;

 

 

July 1, 2014

 

$

23,000.00

;

 

 

August 1, 2014

 

$

23,000.00

;

 

 

September 1, 2014

 

$

23,000.00

; and

 

 

October 1, 2014

 

$

23,000.00

 

 

 

Total Amount to be Paid

 

$

138,000.00

 

 




In the event that the Promisor has failed to pay a Repayment Amount when due and
payable hereunder, and receives written notice from the Creditor that such
Repayment Amount has not been delivered (a “Default Notice”), it shall be an
“Event of Default” hereunder if the Promisor does not deliver such unpaid
Repayment Amount within thirty (30) days following the Promisor’s receipt of the
Default Notice.  Upon the occurrence of an Event of Default, the Creditor shall
have the right to accelerate this Note, in which event the entire principal
balance shall become immediately due and payable, and immediately collectible by
the Creditor pursuant to applicable law.




This Note may be prepaid at any time without penalty.  








1.







The Promisor hereby represents and agrees that the amounts due under this Note
are not consumer debt, and are not incurred primarily for personal, family or
household purposes, but are for business and commercial purposes only.  




The Promisor hereby waives presentment, protest and notice of protest, demand
for payment, notice of dishonor and all other notices or demands in connection
with the delivery, acceptance, performance, default or endorsement of this Note.




The Creditor shall be entitled to recover, and the Promisor agrees to pay when
incurred, all costs and expenses of collection of this Note, including without
limitation, reasonable attorneys’ fees.




The Promisor hereby consents to submit to the exclusive jurisdiction of the
courts of the State of Delaware for purposes of any action or proceeding arising
out of or in connection with this Note.




[Signature Page to Follow]








2.







This Note shall be governed by, and construed, enforced and interpreted in
accordance with, the laws of the State of Delaware, excluding conflict of laws
principles that would cause the application of laws of any other jurisdiction.




 

AccelPath, Inc.

 

 

 

By:

/s/ Shekhar Wadekar

 

Name:

Shekhar G. Wadekar

 

Title:

Chief Executive Officer












